Title: From John Adams to Samuel Partridge, 3 October 1798
From: Adams, John
To: Partridge, Samuel


To the Grand Jurors of the County of Hampshire
Gentlemen
Quincy Oct. 3. 1798

I have received, with much pleasure your Address of the 28 of September from Northampton.
The Manifestation of your Respect, Approbation, and Confidence are very flattering to me, and your determination to support the Constitution and Laws of your Country is honourable to yourselves. If a new order of Things has commenced, it behooves us to be cautious that it may not be for the worse. If the Abuses of Christianity can be annihilated or diminished and a more equitable Enjoyment of the Rights of Conscience introduced it may will be well: But this will not be accomplished by the Abolition of Christianity and the Introduction of the Grecian Mythology or the worship of modern Heroes or Heroines: by erecting Statues Altars and Temples of Idolatry to Reason or Virtue to Beauty or to Taste. It is a serious problem to resolve, whether all the Abuses of Christianity, even in the darkest Ages, when the Pope deposed Princes and laid Nations under his Interdicts, ever were were ever so bloody and cruel; ever bore down the Independence or taught doctrines which required such implicit Credulity to believe of the human Mind, with such terror and Intollerance, as the present Reign of Philosophy pretended Philosophy in Europe.
John Adams